ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Industrial Power Systems, Inc.               )      ASBCA Nos. 61239, 61240
                                             )
Under Contract No. N69450-14-C-1255          )

APPEARANCES FOR THE APPELLANT:                      Thomas 0. Crist, Esq.
                                                    Jonathon J. Korinko, Esq.
                                                     Benesch, Friedlander, Coplan & Aronoff LLP
                                                     Cleveland, OH

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robert R. Kiepura, Esq.
                                                     Senior Trial Attorney

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 2 May 2018




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61239, 61240, Appeals of Industrial
Power Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals